
	

113 S884 IS: Deter Cyber Theft Act
U.S. Senate
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 884
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2013
			Mr. Levin (for himself,
			 Mr. McCain, Mr.
			 Coburn, and Mr. Rockefeller)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require the Director of National Intelligence to
		  develop a watch list and a priority watch list of foreign countries that engage
		  in economic or industrial espionage in cyberspace with respect to United States
		  trade secrets or proprietary information, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Deter Cyber Theft
			 Act.
		2.Actions to address
			 foreign economic or industrial espionage in cyberspace
			(a)Report
			 required
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, and annually thereafter, the Director of National Intelligence
			 shall submit to the appropriate congressional committees a report on foreign
			 economic and industrial espionage in cyberspace during the 12-month period
			 preceding the submission of the report that—
					(A)identifies—
						(i)foreign countries
			 that engage in economic or industrial espionage in cyberspace with respect to
			 trade secrets or proprietary information owned by United States persons;
						(ii)foreign
			 countries identified under clause (i) that the Director determines engage in
			 the most egregious economic or industrial espionage in cyberspace with respect
			 to such trade secrets or proprietary information (in this section referred to
			 as priority foreign countries);
						(iii)technologies or
			 proprietary information developed by United States persons that—
							(I)are targeted for
			 economic or industrial espionage in cyberspace; and
							(II)to the extent
			 practicable, have been appropriated through such espionage;
							(iv)articles
			 manufactured or otherwise produced using technologies or proprietary
			 information described in clause (iii)(II);
						(v)services provided
			 using such technologies or proprietary information; and
						(vi)foreign
			 entities, including entities owned or controlled by the government of a foreign
			 country, that request, engage in, support, facilitate, or benefit from the
			 appropriation through economic or industrial espionage in cyberspace of
			 technologies or proprietary information developed by United States
			 persons;
						(B)describes the
			 economic or industrial espionage engaged in by the foreign countries identified
			 under clauses (i) and (ii) of subparagraph (A); and
					(C)describes—
						(i)actions taken by
			 the Director and other Federal agencies to decrease the prevalence of economic
			 or industrial espionage in cyberspace; and
						(ii)the progress
			 made in decreasing the prevalence of such espionage.
						(2)Determination
			 of foreign countries engaging in economic or industrial espionage in
			 cyberspaceFor purposes of clauses (i) and (ii) of paragraph
			 (1)(A), the Director shall identify a foreign country as a foreign country that
			 engages in economic or industrial espionage in cyberspace with respect to trade
			 secrets or proprietary information owned by United States persons if the
			 government of the foreign country—
					(A)engages in
			 economic or industrial espionage in cyberspace with respect to trade secrets or
			 proprietary information owned by United States persons; or
					(B)facilitates,
			 supports, fails to prosecute, or otherwise permits such espionage by—
						(i)individuals who
			 are citizens or residents of the foreign country; or
						(ii)entities that
			 are organized under the laws of the foreign country or are otherwise subject to
			 the jurisdiction of the government of the foreign country.
						(3)Prioritization
			 of collection and analysis of informationThe President shall
			 direct the Director to make it a priority for the intelligence community to
			 collect and analyze information in order to identify articles described in
			 clause (iv) of paragraph (1)(A), services described in clause (v) of that
			 paragraph, and entities described in clause (vi) of that paragraph.
				(4)Form of
			 reportEach report required by paragraph (1) shall be submitted
			 in unclassified form but may contain a classified annex.
				(b)Action by
			 President
				(1)In
			 generalNot later than 120 days after each report required by
			 subsection (a)(1) is submitted, the President shall direct U.S. Customs and
			 Border Protection to exclude from entry into the United States an article
			 described in paragraph (2) if the President determines the exclusion of the
			 article is warranted—
					(A)for the
			 enforcement of intellectual property rights; or
					(B)to protect the
			 integrity of the Department of Defense supply chain.
					(2)Article
			 describedAn article described in this paragraph is an
			 article—
					(A)identified under
			 subsection (a)(1)(A)(iv);
					(B)produced or
			 exported by an entity that—
						(i)is
			 owned or controlled by the government of a priority foreign country; and
						(ii)produces or
			 exports articles that are the same as or similar to articles manufactured or
			 otherwise produced using technologies or proprietary information identified
			 under subsection (a)(1)(A)(iii); or
						(C)produced or
			 exported by an entity identified under subsection (a)(1)(A)(vi).
					(c)Consistency
			 with international agreementsThis section shall be applied in a
			 manner that is consistent with the obligations of the United States under
			 international agreements.
			(d)DefinitionsIn
			 this section:
				(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
					(A)the Committee on
			 Armed Services, the Committee on Homeland Security and Governmental Affairs,
			 the Committee on Finance, the Committee on Foreign Relations, and the Select
			 Committee on Intelligence of the Senate; and
					(B)the Committee on
			 Armed Services, the Committee on Homeland Security, the Committee on Foreign
			 Affairs, the Committee on Ways and Means, and the Permanent Select Committee on
			 Intelligence of the House of Representatives.
					(2)CyberspaceThe
			 term cyberspace—
					(A)means the
			 interdependent network of information technology infrastructures; and
					(B)includes the
			 Internet, telecommunications networks, computer systems, and embedded
			 processors and controllers.
					(3)Economic or
			 industrial espionageThe term economic or industrial
			 espionage means—
					(A)stealing a trade
			 secret or proprietary information or appropriating, taking, carrying away, or
			 concealing, or by fraud, artifice, or deception obtaining, a trade secret or
			 proprietary information without the authorization of the owner of the trade
			 secret or proprietary information;
					(B)copying,
			 duplicating, downloading, uploading, destroying, transmitting, delivering,
			 sending, communicating, or conveying a trade secret or proprietary information
			 without the authorization of the owner of the trade secret or proprietary
			 information; or
					(C)knowingly
			 receiving, buying, or possessing a trade secret or proprietary information that
			 has been stolen or appropriated, obtained, or converted without the
			 authorization of the owner of the trade secret or proprietary
			 information.
					(4)Intelligence
			 communityThe term intelligence community has the
			 meaning given that term in section 3(4) of the National Security Act of 1947
			 (50 U.S.C. 401a(4)).
				(5)OwnThe
			 term own, with respect to a trade secret or proprietary
			 information, means to hold rightful legal or equitable title to, or license in,
			 the trade secret or proprietary information.
				(6)PersonThe
			 term person means an individual or entity.
				(7)Proprietary
			 informationThe term proprietary information means
			 competitive bid preparations, negotiating strategies, executive emails,
			 internal financial data, strategic business plans, technical designs,
			 manufacturing processes, source code, data derived from research and
			 development investments, and other commercially valuable information that a
			 person has developed or obtained if—
					(A)the person has
			 taken reasonable measures to keep the information confidential; and
					(B)the information
			 is not generally known or readily ascertainable through proper means by the
			 public.
					(8)TechnologyThe
			 term technology has the meaning given that term in section 16 of
			 the Export Administration Act of 1979 (50 U.S.C. App. 2415) (as in effect
			 pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et
			 seq.)).
				(9)Trade
			 secretThe term trade secret has the meaning given
			 that term in section 1839 of title 18, United States Code.
				(10)United States
			 personThe term United States person means—
					(A)an individual who
			 is a citizen of the United States or an alien lawfully admitted for permanent
			 residence to the United States; or
					(B)an entity
			 organized under the laws of the United States or any jurisdiction within the
			 United States.
					
